DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 6, 11, and 15 as unpatentable over Tanaka (US 5735143) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made over Harder (US 20080134720) in view of Oh (US 20090235688). However, the examiner does not concede with this new ground of rejection that Tanaka was improper.
 Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that the term “rigid material” excludes flexible and resilient characteristics. Applicant asserts that the materials listed in the specifications provide enough support for the term “rigid material” and that one of ordinary skill in the jewelry industry understands that rigid pieces of jewelry has no flexibility or “resilience”. Applicant gives an examples stating “a typical gold wedding ring is rigid and has no flexibility or “resilience.” The material is rigid and not flexible.”. Therefore, the Examiners interpretation of “rigid material” under 112(a) and 112(b) is improper and must be withdrawn.
Examiner respectfully disagrees. A “rigid material” is not the opposite of flexibility. Rigidity is a property of material related to Young’s modulus, whereas flexibility is a characteristic that is driven by the material and the design of the structure (e.g. thickness, shape). Applicant’s arguments relying on the basic definition is only considering the term rigid from a layperson’s perspective and is not clearly defining what is meant with respect to rigid when applied as a material characteristic.  Applicant provides definitions including terms like “rigid muscles” (American Heritage Dictionary), “rigid face” (Merriam-Webster Dictionary), “appearing stiff and unyielding” (Merriam-Webster Dictionary). “Rigid muscles” as defined by American Heritage Dictionary is a clear example of a material (muscular tissue) being defined as rigid but is known in the art to have flexible/resilient characteristics. From an engineering perspective, rigidity of a material is a measured value (see Young’s Modulus Table for Common Materials below).

    PNG
    media_image1.png
    1009
    736
    media_image1.png
    Greyscale

Annotated Table of Young’s Modulus for Common Materials

Regarding the 112(a) rejection, Applicant has no support for “rigid material” and the specification fails to point to properties of rigidity or flexibility when describing the material used to form the device. Applicant only has support for material that is commonly used for close contact with the skin. The use of the term “rigid material” in the claim has broadened the scope of the claim beyond what they are entitled to have protection for. The genus of rigid materials encompasses a broad range of materials that were not contemplated such as wood, plastic, glass, diamond, etc. Further, the materials disclosed in the specification such as gold, platinum, silver are under normal conditions considered to have properties of ductility and malleability and lower values of Young’s modulus. For example, in the table provided above, gold has a modulus of elasticity of 74, whereas platinum has a modulus of elasticity of 147. One of ordinary skill in the art would conclude that gold is more flexible than platinum and would define gold as a flexible/resilient material when compared to platinum. Under this interpretation, a gold material would not meet the claimed limitation. However, gold is supported in the specification as a material that is commonly used for close contact with the skin. Therefore, the 112(a) rejection is maintained. 
Regarding the 112(b) rejection, the claim does not clearly define what degree of rigidity is protected by the claim and where the line for infringement is drawn. There is no reference point provided to determine whether a material falls within the scope of rigid material as claimed. The specification provides no further guidance. The specification only provides a list of materials such as gold, platinum and silver. However, these materials have some degree of rigidity as well as flexibility and resiliency. As discussed in the example above, gold can be considered a flexible material when compared to platinum which is a clear example on how the term “rigid” is a relative term. Therefore, under the broadest reasonable interpretation of the claim, these materials may be considered rigid as they hold their shape but they are also able to be shaped and manipulated under mild force. For those reasons, the 112(b) rejection is maintained.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a substantially c-shaped base formed from a rigid material” in line 3. However, the term “rigid” is not disclosed or suggested in the specification of the instant application. The instant specification discloses that “The base 41 can be manufactured from any material that is commonly used for close contact with skin including, but not limited to platinum, 24 karat gold, 14 karat gold, surgical steel, and sterling silver.” However there is nothing specific to the properties of the chosen material, specifically rigidity. Furthermore, the listed materials such as platinum, 24 karat gold, 14 karat gold, surgical steel, and sterling silver can be a resilient material that is flexible enough to bend, but rigid enough to hold its shape once deformed. Therefore, Applicant does not have support for a base formed from a rigid material, just for a material commonly used for close contact with skin.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a substantially c-shaped base formed from a rigid material” in line 3. The term “rigid” in claim 1 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Every material is considered to have some level of rigidity. Therefore, as best understood under the broadest reasonable interpretation, the term rigid is interpreted as any material that can hold its shape. For example, a resilient metal can be deformed, but holds it shape after deformation, as opposed to a string that can be deformed but does not keep its shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20080134720) in view of Oh (US 20090235688).
Regarding claims 1 and 15, Harder discloses an earring 2200 (Figs. 22-26) comprising:
a substantially c-shaped base (para. 0047, Fig. 22) formed from a rigid material (see note below), comprising a radially outward facing curved surface and a radially inward facing curved surface (see annotated Fig. 22[a] below), wherein the radially inward curved surface with the substantially c-shaped base is configured to be pressure fit with the ear (see Figs. 25-26, para. 0035-0036, 0049). 
and wherein the device does not include any chemical, magnetic and mechanical fasteners coupled to the base (Figs. 22-26, para. 0036, 0047-0049).
[Note: As disclosed above, under 112b, the term "rigid material" is interpreted as best understood as materials such as gold, platinum and silver [as provided by the specification], wherein such materials are capable of holding their shape]. Para. 0035 of Harder discloses that the earring is formed from a metal such as silver, gold, or stainless steel and therefore meets the limitation of the claim.]

    PNG
    media_image2.png
    220
    393
    media_image2.png
    Greyscale

Annotated Fig. 22[a] of Harder
However, Harder fails to disclose the radially inward facing curved surface having at least thirty-six therapeutic projections extending radially inwardly from the radially inward facing curved surface,  the at least thirty-six therapeutic projections ensure engagement with acupressure points of an ear with the substantially c-shaped base configured to be pressure fit with the ear.
Oh, in the same field of endeavor, teaches an earring for stimulating spots on the body suitable for acupuncture comprising a plurality of therapeutic projections 400 (Figs. 9-11,13, para. 0037), wherein the therapeutic projections ensure engagement with acupressure points of an ear (para. 0037) for the purpose of stimulating the acupoints of the ear to treat various diseases and ailments while simultaneously providing a fashionable, wearable device appealing to the user (para. 0001-0002, 0004, 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the radially inward facing curved surface in Harder to include the plurality of therapeutic projections of Oh in order to engage and stimulate the acupoints of the ear to treat various diseases and ailments while simultaneously providing a fashionable, wearable device appealing to the user as taught by Oh (para. 0001-002, 004, 0037).
Oh further teaches that there are 270 acupoints in the ear, wherein 95 of them are used world wide (para. 0004, see Fig. 14 of Oh which illustrates an acupressure/acupuncture arrangement plan for each part of the ear) and that there may be one or more therapeutic protrusions on the earring, according to necessity of the user to stimulate the acupoints in the ear (para. 0037) but does not expressly disclose including at least thirty-six or at least fifty therapeutic projections. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least thirty-six therapeutic projections and fifty or a greater number of projections on the device of Harder because such a modification can be considered a mere duplication of parts, which has been held to involve only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and it would have merely yielded the predictable result of applying acupressure to the target surface at more points (para. 0037). 
Regarding claim 2, Modified Harder discloses wherein an axially outward edge of the radially outward facing curved surface forms a parallel curve to a second axially outward edge of the radially inward facing curved surface (see annotated Fig. 22[b] of Harder below).

    PNG
    media_image3.png
    224
    188
    media_image3.png
    Greyscale

Annotated Fig. 22[b] of Harder
Regarding claim 3, the combination of Harder in view of Oh discloses wherein said therapeutic projections of Oh would extend radially inwardly from the radially inward facing curved surface of Harder at an angle between about 45° and about 90° (best shown in Fig. 8 of Oh which illustrates the projections being angled at a 45°) r).
Regarding claim 6, Modified Harder discloses wherein the therapeutic projections 400 comprises a first row of therapeutic projections and a second row of therapeutic projections (Fig. 11 of Oh).
Regarding claim 11, Modified Harder discloses all of the limitations set forth above in claim 1, including a substantially c-shaped base (para. 0047, Fig. 22 of Harder) having therapeutic projections (Figs. 9-11,13, para. 0037 of Oh). Harder discloses that the earring is worn by pressure fit to the anti-tragus (para. 0005 and 0036) and further discloses that the earring may be altered by size to accommodate different sizes of ears (para. 0005).
Oh teaches that acupressure is intended to be used on many different parts of the ear, including the helix portion (Fig. 13 (illustrates the acupuncture earring on the helix of the ear, Fig. 14, para. 0004, 0047-0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earring of Modified Harder to not only be able to be pressure fit to the anti-tragus, but also be capable of providing acupressure to other parts of the ear where acupuncture is desired in order to treat various parts of the body (para. 0004, 0047-0049 of Oh).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20080134720) in view of Oh (US 20090235688), as applied to claims 1 above, in view of Mancini (US 20190208873).
Regarding claim 4, Modified Harder discloses all the limitations set forth above in claim 1, including a substantially c-shaped base (para. 0047, Fig. 22) formed from a rigid material (para. 0035). Harder further discloses that the earring is formed from a metal such as silver, gold, or stainless steel (para. 0035). However, Modified Harder does not expressly disclose the spec type of silver, gold, or stainless steel used i.e. 24 karat gold, 14 karat gold, surgical steel, and/or sterling silver.
Mancini in the same field of endeavor teaches earrings formed from platinum, 24 karat gold, 14 karat gold, surgical steel, and sterling silver for the purpose of providing the device with hypoallergenic properties (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Modified Harder to include the precious metal materials of Mancini in order to provide the device with hypoallergenic properties, thereby preventing skin irritation to the wearer (para. 0003).
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20080134720) in view of Oh (US 20090235688), as applied to claims 1 above, in view of Kramer (US 6458146).
Regarding claim 5, Modified Harder discloses all of the limitations set forth above in claim 1, including the therapeutic projections (Figs. 9-11,13, para. 0037 of Oh). Furthermore, Fig. 8 of Oh illustrates the therapeutic projections comprise a circular base portion and a hemispherical top portion. However, Modified Harder fails to disclose wherein said therapeutic projections comprise a cylindrical base portion and a hemispherical top portion. 
Kramer in the same field of endeavor teaches an acupressure device for use on the ear comprising therapeutic projections 24 (Fig. 2), wherein the therapeutic projections comprise a cylindrical base portion and a hemispherical top portion (Fig. 17; col. 11 lines 36-42). Kramer further discloses that therapeutic projections comprising a circular base portion and a hemispherical top portion (Fig. 2, col. 11 lines 36-42) are known alternatives to the cylindrical base portion and the hemispherical top portion configuration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the therapeutic projections in Modified Harder to include the cylindrical base portion and the hemispherical top portion configuration of Kramer, particularly since Kramer teaches that one projection shape is a known alternative to another and would yield the predictable result of applying pressure to the ear.
Regarding claims 7 and 9, Modified Harder discloses all of the limitations set forth above in claims 1 and 6, including the therapeutic projections (Figs. 9-11,13, para. 0037 of Oh), wherein the therapeutic projections comprise a first row of therapeutic projections and a second row of therapeutic projections (Fig. 11 of Oh). However, Modified Harder fails to disclose the dimensions of the therapeutic projections. 
 Kramer further discloses wherein said first row of therapeutic projections has a height between about 1.0 mm to about 3.0 mm, and said second row of therapeutic projections has a height of between about 2.0 mm to about 4.5 mm (note: Fig. 2 illustrates that the diameter of the projections are equal to the height) (col. 12 lines 1-2 discloses that the diameter ranges from about 0.5 mm to greater than 5 mm which is within the range of both claimed height ranges) for the purpose of allowing the user to position the device over therapy points on the anatomic area such that it will provide acupressure to at least a portion of the selected body surface such as the tragus, antitragus, uterine point, shen men, antidepressent areas, helix, antihelix, triangular or schaphoid fossa, the cartilage ridge or other points of the pinna, or concha (col. 12 lines 44-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the therapeutic projections in Modified Harder to include the sizes of the therapeutic projections of Kramer in order to allow the user to position the device over therapy points on the anatomic area such that it will provide acupressure to at least a portion of the selected body surface such as the tragus, antitragus, uterine point, shen men, antidepressent areas, helix, antihelix, triangular or schaphoid fossa, the cartilage ridge or other points of the pinna, or concha (col. 12 lines 44-59).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5735143) as applied to claims 1 and 6 above, in view of Ho et al. (US 20170319432) [hereinafter Ho].
Regarding claims 12-14, Modified Harder discloses all of the limitations set forth above in claims 1 and 6, including a radially inward facing curved surface (see Fig. 22 of Harder) having therapeutic projections (Figs. 9-11,13, para. 0037 of Oh) [see rejection of claim 1 above], wherein the therapeutic projections comprise a first row of therapeutic projections and a second row of therapeutic projections (Fig. 11 of Oh) [see rejection of claim 6 above]. However, Modified Harder fails to disclose wherein the first row of therapeutic projections is separated from the second row of therapeutic projections by a distance between about 0.5 mm to about 2.0 mm.
Ho teaches a device for providing therapeutic pressure to an ear (Figs. 1-5, para. 00015 comprising a plurality of therapeutic projections (needles (20)) (Figs. 1-2); wherein acupoints of the ear are acupunctured by the therapeutic projections (para. 0027). Ho further teaches that a distance between two ear acupoints is between one twentieth of a distance between two body acupoints (para. 0004). The reference provides an example such that the ear acupoints are less than 0.175 cm (or 1.75 mm) apart. Therefore, the distance of the acupoints can vary based on the size of the person and is capable of incorporating a range of 0.5 mm - 2.0 mm, depending on the user. 
It would have been obvious to one having ordinary skill in the art at the time the invention to modify to the distance between the therapeutic projections of Harder to mimic the distance between the acupoints in the ear in order to more accurately apply pressure to the acupoints, particularly since Ho teaches the distance of the projections are a result effective variable in that the distance between the  the projections is dependent on the size of the patient and the location of the acupoints. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
              /ELIZABETH HOUSTON/              Supervisory Patent Examiner, Art Unit 3771